UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re

 ORLY GENGER,                                          Chapter 7

                              Debtor.                  Case No. 19-13895 (JLG)


         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

               PLEASE TAKE NOTICE that ADBG LLC (“ADBG”), hereby appears in the

above-captioned chapter 7 case by its undersigned counsel. All papers in this action should also

be served upon the undersigned at the following address:

                             HUGHES HUBBARD & REED LLP
                                     One Battery Park Plaza
                              New York, New York 10004-1482
                             Attention: Christopher K. Kiplok, Esq.

               PLEASE TAKE FURTHER NOTICE that service by electronic mail should be

made on Hughes Hubbard & Reed LLP at the following address:

                              chris.kiplok@hugheshubbard.com


               PLEASE TAKE FURTHER NOTICE that the foregoing request includes,

without limitation, orders and notices of any petition, pleading, complaint, conference, hearing,

application, motion, request, or demand (collectively, the “Filings”), whether formal or informal,

written or oral, or transmitted or conveyed by mail, delivery, telephone, telecopy, or otherwise

which affect or seek to affect in any way any rights or interests of ADBG.

               PLEASE TAKE FURTHER NOTICE that the filing of this Notice of

Appearance and Request for Service of Papers shall not constitute (a) a waiver of the right of

ADBG to contest service of any Filing or (b) a consent by ADBG to the jurisdiction of the
                                                                                           2


United States Bankruptcy Court for the Southern District of New York with respect to any

proceeding commenced in this case against or otherwise involving ADBG.

Dated: New York, New York
       December 11, 2019


                                           HUGHES HUBBARD & REED LLP


                                           By: /s/ Christopher K. Kiplok
                                                   Christopher K. Kiplok

                                                   One Battery Park Plaza
                                                   New York, New York 10004
                                                   Tel: (212) 837-6000
                                                   Fax: (212) 422-4726
                                                   chris.kiplok@hugheshubbard.com

                                           Attorneys for ADBG LLC
